Third District Court of Appeal
                               State of Florida

                          Opinion filed May 4, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-111
                       Lower Tribunal No. F18-6423
                          ________________


                             Joshua Cross,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Zachary James, Judge.

     Joshua Cross, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LINDSEY, HENDON and BOKOR, JJ.

     PER CURIAM.

     Affirmed.